Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 2021 has been entered.
 

Claims 1-20 are pending.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, whether alone or in combination, fails to anticipate or render obvious the combined elements/steps of “displaying on the television display a first display including content, wherein the content includes two or more selectable representations of two or more items of media that are displayed on the television display when selected, each item of media having a media type and the two or more items of media comprising at least two different media types” in combination with “receiving focus on a first selectable representation in the first display, wherein a visual indicia indicates a selectable representation receiving focus” in further combination with “while displaying the content in the first display, receiving a first user input that requests activation of the media center panel, wherein the media center panel has two or more different types of user interfaces” in further combination with “determining, based on the media type for the item of media represented by the first selectable representation in the first display, a type of media center panel user interface requested” in further combination with “retrieving, from memory, metadata based on the determined type of media center panel user interface requested” in further combination with “continuing to display at least some of the content in a first portion of the first display” in further combination with “continuing to display the visual indicia on the first selectable representation receiving focus” in further combination with “while continuing to display at least some of the content in the first portion of the first display and continuing to display the visual indicia on the first selectable representation receiving focus, displaying on the television display the determined type of media center panel user interface, wherein the determined type of media center panel user interface displays at least some of the retrieved metadata in the media center panel, wherein the type of media center panel is a user interface displayed in a second portion of the first display that provides information about the first selectable representation receiving focus, wherein the determined type of media center panel user interface comprises two or more selectable tabs to navigate to at least a second type of media center panel indicated by the selectable tab” in further combination with “while displaying the determined type of media center panel user interface, receiving a second user input in the determined type of media center panel user interface that requests activation of a second type of media center panel user interface, wherein the second user input is a directional input that selects a first selectable tab of the two or more selectable tabs in the determined type of media center panel user interface” in further combination with “and based on the second user input, while continuing to display at least some of the content in the first portion of the first display and continuing to display the visual indicia on the first selectable representation receiving focus, displaying the second type of media center panel in the second portion of the first display, wherein the second type of media center panel replaces the determined type of media center panel user interface, wherein the second type of media center panel provides a second list of media organized in a first organization in the second type of media center panel, and wherein the second type of media center panel provides at least a second selectable tab to display a third list of media in a second organization” as recited in the claim.
Independent claims 12 and 17 are allowed for a similar reason as claim 1. Dependent claims 2-11, 13-16 and 18-20 are allowed based on their dependency on an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755.  The examiner can normally be reached on Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        March 25, 2021